Citation Nr: 0700827	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for upper and lower 
extremity neuropathy (claimed as muscle weakness, leg and arm 
pain/numbness and decreased muscle mass).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in March 2005.  An RO 
informal conference in lieu of a personal hearing took place 
in July 2004.  A Board hearing at the local RO was held in 
July 2005.  

The veteran submitted additional evidence to the Board at and 
subsequent to the July 2005 hearing.  In his hearing 
testimony, the veteran waived RO consideration of this 
evidence. 

In his February 2004 notice of disagreement and March 2005 
substantive appeal, the veteran appears to raise a claim for 
total disability due to individual unemployability.  Thus, 
this issue is referred back to the RO for any necessary 
action. 


FINDING OF FACT

The veteran's small fiber neuropathy is causally related to 
his service-connected diabetes mellitus, type II. 



CONCLUSION OF LAW

Small fiber neuropathy is proximately due to the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
upper and lower extremity neuropathy.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  The regulation further sets out the 
procedure for determining the extent of any aggravation.  

The Board notes that for purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service. 38 
U.S.C.A. § 1116(f). Acute and subacute peripheral neuropathy 
are presumed due to exposure to herbicides if they manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to herbicides.  38 
C.F.R. §§ 3.309 (e), 3.307(a)(6)(ii).  In addition, the 
United States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran is currently service connected for diabetes 
mellitus, type II, associated with exposure to herbicides.  
The present appeal involves the veteran's claim for service 
connection for upper and lower extremity peripheral 
neuropathy, to include as secondary to his service connected 
diabetes mellitus, type II.  The veteran's service medical 
records are silent with respect to any complaints or 
diagnoses of neuropathy.  The veteran's July 1970 service 
examination prior to discharge showed that the veteran's 
upper and lower extremities were evaluated as clinically 
normal.  The veteran's neurologic evaluation was also 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied neuritis and was silent with 
respect to any specific complaints of neuropathy.  

Private treatment records have been reviewed from the 
veteran's primary care physicians, P.S., M.D. and D.A., M.D., 
as well as his neurologists, L.G., M.D. and  J.H, M.D., PhD.  
A February 2000 private treatment record by Dr. L.G. showed 
that the veteran complained of numbness, pain and weakness in 
the right upper extremity, which was diagnosed as clinical 
C5-7 radiculopathy on the right.  A subsequent EMG study was 
normal.  A May 2000 record by Dr. P.S. showed some symptoms 
of possible lumbar radiculopathy and/or neuropathy in lower 
extremities.  However, a December 2000 EMG study done by Dr. 
J.H. was normal.  There was no electrodiagnostic evidence of 
a lumbosacral radiculopathy or lower extremity neuropathy.  
However, a June 2002 EMG study by Dr. J.H. was abnormal.  
There was electrodiagnostic evidence of a mild right ulnar 
neuropathy at the elbow, but the data was not consistent with 
a diffuse sensorimotor neuropathy.  Private treatment records 
appear to indicate that the veteran was first diagnosed with 
diabetes around July 2002.  

Significantly, a February 2003 private treatment record from 
Dr. J.H. diagnosed the veteran with neuropathy, likely small 
fiber, possibly secondary to glucose intolerance. A June 2004 
nerve conduction studies done by Dr. J.H. was normal.  There 
was no evidence of peripheral neuropathy.  Thus, a July 2004 
private treatment record by Dr. J.H. stated that the 
veteran's clinical picture was consistent with mild small 
fiber neuropathy, which may be due to his glucose 
intolerance.  The record also stated that regarding a toxic 
effect of Agent Orange exposure during his service in 
Vietnam, the association was speculative.  The absence of 
progression was not inconsistent with a single past toxic 
exposure.  An undated letter from Dr. D.A., which was 
submitted at the Board hearing in July 2005, indicated that 
the veteran had small fiber neuropathy for several years, 
which was most likely related in part to his diabetes.  An 
October 2005 treatment record by Dr. J.H. stated that the 
veteran's clinical picture continued to be that of small 
fiber neuropathy that was stable over these many years.  The 
record further stated that impaired glucose tolerance and 
diabetes were well recognized causes of small fiber 
neuropathy.  A November 2005 letter from Dr. D.A. stated that 
the veteran's clinical picture continued to be that of a 
small fiber neuropathy secondary to his diabetes mellitus, 
type II, which can exacerbate during times of worsening 
glycemic control.  A May 2006 private treatment record by Dr. 
J.H. showed that he believed that the veteran had diabetic 
small fiber neuropathy.  

The veteran was afforded a VA examination by a medical doctor 
in October 2003.  The claims file was reviewed.  The examiner 
referred to the June 2002 EMG study, which was abnormal.  The 
veteran had mild right ulnar neuropathy also a diffuse small 
fiber neuropathy.  However, the examiner indicated that 
peripheral neuropathy at that time was of unknown etiology.  
The examiner opined that it was unrelated to the veteran's 
diabetes as his diabetes had been present for only one year 
and his peripheral neuropathy had been present for four or 
five years.  The veteran's symptoms were not consistent with 
those changes of diabetes and the examiner did not know any 
etiology to the veteran's neuropathy..  

The veteran was afforded another VA examination in August 
2004 also performed by a medical doctor.  The claims file was 
reviewed.  The examiner found that the veteran's small fiber 
neuropathy was not confirmed and the association to diabetes 
would be extremely presumptive.  The veteran's presentation 
of his neuropathy is not typical of diabetic neuropathy and 
thus, it is not likely that his neuropathy is secondary to 
diabetes.  The examiner also indicated that there was no 
indication that the veteran had glucose intolerance as early 
as 1997 or 1998.  Hence, the data does not strongly support a 
diagnosis of diabetic neuropathy.  The electrodiagnostic 
studies so far have been characterized as normal.  

In his hearing testimony, the veteran and his spouse, who is 
a nurse, both indicated that even though his neuropathy was 
diagnosed first, they felt it was related to his diabetes 
given the timing of the veteran's symptoms and no other 
explanation has been given for his neuropathy.
 
There is no competent medical evidence of record to show that 
the veteran's neuropathy is directly related to service, nor 
can service connection be presumed due to herbicide exposure 
because there is no medical evidence of acute and subacute 
peripheral neuropathy within one year of exposure to 
herbicides.  

However, the Board is faced with a conflicting medical record 
as to whether the veteran's neuropathy is secondary to the 
veteran's service connected diabetes mellitus, type II.  The 
veteran's private physicians who have treated him for a 
number of years believe that the veteran's small fiber 
neuropathy is due to the veteran's service-connected diabetes 
mellitus, type II.  On the other hand, the VA examiner who 
conducted the October 2003 examination appeared to feel that 
there is no causal connection and the VA examiner who 
conducted the November 2004 examination indicated that a 
diagnosis of small fiber neuropathy had not been confirmed.  
Both the private and the VA examiners appear to have been 
familiar with the veteran's medical history.  All examiners 
are identified as medical doctors and Dr. J.H. as been 
identified as a neurologist.  Significantly, three of the 
medical doctors have reported that the veteran has small 
fiber neuropathy.  The Board also finds it significant that 
the subsequent private opinions and records diagnosing the 
veteran with small fiber neuropathy were not contemplated at 
the last VA examination as they were unavailable at that 
time. 

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  After 
balancing these medical opinions, the Board must conclude 
that there is essentially a state of equipoise as to the 
medical conclusions to be drawn.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted on a secondary basis for 
small fiber neuropathy. 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection, the satisfaction of VCAA requirements is rendered 
moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with 
respect to the disability evaluation and the effective-date 
elements when effectuating the Board's decision.




ORDER

Service connection is warranted for small fiber neuropathy 
secondary to the service-connected diabetes mellitus, type 
II.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


